Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 9,886,532 B1 discloses Analysis of a model's structure identifies possible combinations that could cause preemption hazards. The methods are applicable to a process to be executed by a single quantity of task processing units. In a single task processing unit node, analysis of the preemption risk is conducted for a task by considering at least the global objects that are accessed by the task. A global object is an object that some step can generate and is accessed by steps from processes with differing priorities (otherwise preemption would not occur). Promoting a user task's preemption priority ceiling to block all preemption (i.e. a critical section) would insure object integrity but would unnecessarily delay preemption from more urgent processes that do not access the same object(s). Promotion need not be raised to the critical section level if a lesser value would suffice. Values less restrictive than a critical section can be determined to block all preemption from processes that could corrupt an object accessed from multiple processes.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … raising a priority of a second task that shares a first critical section with the first task and is accessing the first critical 
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195